—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered January 6, 1997, convicting defendant, after a jury trial, of arson in the third degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Each of defendant’s challenges to the court’s preliminary and main charges requires preservation (see, People v Thomas, 50 NY2d 467), and we decline to review these unpreserved claims in the interest of justice. Were we to review these claims, we would find that, although the court employed phrases that could be viewed in isolation as erroneous, the charge as a whole adequately conveyed the proper principles and did not deprive defendant of a fair trial (see, People v Fields, 87 NY2d 821; People v Adams, 69 NY2d 805).
Defendant’s contention that the prosecutor elicited evidence suggesting uncharged crimes and criminal propensity is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the testimony in question contains no such suggestion. Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.